Citation Nr: 1710257	
Decision Date: 03/31/17    Archive Date: 04/11/17

DOCKET NO.  11-11 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to service connection for bilateral hearing loss, to include as secondary to service-connected otitis media.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran had active military service from January 1973 to January 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a
September 2009 rating decision of the Department of Veterans Affairs (VA)
Regional Office (RO) in White River Junction, Vermont.

The Veteran presented testimony before the Board in September 2012 at the RO, a
transcript of that hearing has been associated with the claims folder.  

Thereafter, in June 2014, the Board remanded the appeal for further development.  Regrettably, additional development is necessary and the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination in September 2009.  Regrettably, that VA examination is inadequate and a new VA examination is required

The Veteran's service treatment records include a finding of normal hearing at the time of the Veteran's January 1973 enlistment.  Service treatment records demonstrate treatment for otitis media for which the Veteran is presently service-connected and include complaints of associated hearing problems.  The Veteran's report of medical history at the time of his separation from service in January 1976 includes the Veteran's report of hearing loss.  Regrettably, audiological testing was not conducted at that time.  At a November 1976 examination, the Veteran was found to have normal hearing; however audiological testing indicates that the Veteran's hearing acuity had decreased since his enlistment.  

The VA examiner opined that the Veteran's hearing loss was not related to service due to findings of normal hearing in 1976 and again in 1991.  The examiner did not discuss the Veteran's consistent complaints of hearing loss since service, nor did the examiner address the decreased hearing acuity found between the Veteran's enlistment and the November 1976 findings.  Further, the examiner did not provide an opinion as to whether there was any relationship between the Veteran's otitis media and his hearing loss and the record indicates that such a relationship may be present.  

Thus, the Board finds the examination inadequate and a new examination is required.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (Once VA undertakes the effort to provide a medical examination or opinion, it must provide an adequate one).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for the appropriate VA examination to determine the etiology of any bilateral hearing loss found.  Examination findings pertinent to the Veteran's hearing loss should be reported to allow for application of VA rating criteria for hearing impairment, to include controlled speech discrimination test (Maryland CNC) and a puretone audiometry test results.

The examiner should also interpret the results of any private audiograms that have been obtained and associated with the claims file.

Based on the examination(s) and review of the record, the examiner(s) should address the following: 

a.  Is it at least as likely as not (50 percent or higher degree of probability) that any current hearing loss was incurred in service?

b.)  Whether it is at least as likely as not that the Veteran has hearing loss, caused or aggravated (chronically worsened) by his otitis media.

The examiner(s) should comment on the notation regarding normal ear conditions upon entrance, the threshold shift from entrance to separation from service, and the November 1976 examination report as well as the Veteran's contentions that he has experienced hearing loss since service.

A complete rationale must be provided for any opinion offered. If the examiner(s) is unable to provide a requested opinion without resorting to mere speculation, he or she must explain why that is the case.

3.  Thereafter, readjudicate the Veteran's claim.  If the benefits sought on appeal are not granted in full, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




